Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 1 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 2 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 3 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 4 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 5 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 6 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 7 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 8 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 9 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 10 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 11 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 12 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 13 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 14 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 15 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 16 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 17 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 18 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 19 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 20 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 21 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 22 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 23 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 24 of
                                           25
Case 17-11213 Doc 676 Filed 08/05/19 Entered 08/05/19 15:44:44 Main Document Page 25 of
                                           25
